UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6306



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY C. BROOKS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CR-93-14, CA-95-787)


Submitted:   March 26, 1998                 Decided:   April 6, 1998


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony C. Brooks, Appellant Pro Se. Joan Elizabeth Evans, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

To the extent that Appellant raises issues for the first time on

appeal, we decline to address the issues. See Muth v. United
States, 1 F.3d 246, 250 (4th Cir. 1993). Regarding Appellant's

claims that counsel was ineffective for failing to challenge the

search of his apartment, in not preparing him to testify, for fail-

ing to object to the admission of his confession, in not objecting
to prosecutorial misconduct, and for failing to correct his sen-

tence, we have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of
appealability and dismiss the appeal on the reasoning of the

district court. United States v. Brooks, Nos. CR-93-14; CA-95-787

(E.D. Va. Jan. 16, 1997). Additionally, we find that the nonconsti-

tutional issue raised in Appellant's supplemental brief has been
waived by the failure to raise the issue on direct appeal. See

Stone v. Powell, 428 U.S. 465, 477 n.10 (1976); United States v.
Emanuel, 869 F.2d 795, 796 (4th Cir. 1989).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED



                                2